20-1845
     Lalvay-Lalvay v. Garland
                                                                                 BIA
                                                                             Segal, IJ
                                                                         A206 838 242
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            PIERRE N. LEVAL,
 9            JOSEPH F. BIANCO,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   ANDRES LALVAY-LALVAY,
15            Petitioner,
16
17                     v.                                      20-1845
18                                                             NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Michael Borja, Jackson Heights,
25                                         NY.
26
27   FOR RESPONDENT:                       Brian M. Boynton, Acting Assistant
28                                         Attorney General; Stephen J.
 1                                  Flynn, Assistant Director; Lynda
 2                                  A. Do, Trial Attorney, Office of
 3                                  Immigration Litigation, United
 4                                  States Department of Justice,
 5                                  Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Andres Lalvay-Lalvay (“Lalvay”), a native and

11   citizen of Ecuador, seeks review of a May 27, 2020, decision

12   of the BIA denying his motion to remand and affirming a June

13   8, 2018, decision of an Immigration Judge (“IJ”) denying his

14   application for asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”).        In re Lalvay-

16   Lalvay, No. A206 838 242 (B.I.A. May 27, 2020), aff’g No.

17   A206 838 242 (Immig. Ct. N.Y. City June 8, 2018).         We assume

18   the   parties’   familiarity    with   the   underlying   facts   and

19   procedural history.

20         We have reviewed the IJ’s decision as supplemented by

21   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

22   Cir. 2005).      We review the agency’s “legal conclusions de

23   novo, and its factual findings, including adverse credibility

24   determinations, under the substantial evidence standard.”
                                 2
 1   Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (quotation

 2   marks omitted).       “[T]he administrative findings of fact are

 3   conclusive    unless       any   reasonable       adjudicator        would    be

 4   compelled     to     conclude     to       the    contrary.”          8 U.S.C.

 5   § 1252(b)(4)(B).         We review the BIA’s denial of a motion to

 6   remand for abuse of discretion.              Li Yong Cao v. U.S. Dep’t

 7   of Justice, 421 F.3d 149, 157 (2d Cir. 2005).                      The agency

 8   reasonably concluded that Lalvay was not credible as to his

 9   allegations of past persecution on account of either his

10   political opinion or sexual orientation and that the country

11   conditions evidence did not establish a pattern or practice

12   of persecution of gay men.

13       “Considering the totality of the circumstances, and all

14   relevant factors, a trier of fact may base a credibility

15   determination on . . . the consistency between the applicant’s

16   or witness’s written and oral statements (whenever made and

17   whether or not under oath, and considering the circumstances

18   under   which      the    statements       were    made),    the      internal

19   consistency     of   each    such      statement     .   .   .   ,    and    any

20   inaccuracies or falsehoods in such statements, without regard

21   to whether an inconsistency, inaccuracy, or falsehood goes to


                                            3
 1   the heart of the applicant’s claim, or any other relevant

 2   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer . . . to

 3   an IJ’s credibility determination unless, from the totality

 4   of the circumstances, it is plain that no reasonable fact-

 5   finder could make such an adverse credibility ruling.”      Xiu

 6   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

 7   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 8       Lalvay alleged that he was harmed by members of the

 9   Movimiento Popular Democratico(“MPD”) party on account of his

10   support for his cousin’s mayoral campaign for the opposing

11   Pachakutik Party, and that he had been bullied and harassed

12   based on his sexual orientation.    He has never disputed that

13   the agency accurately described the record and that, absent

14   some explanation beyond that presented at his hearing, the

15   inconsistencies that the agency identified in the record

16   provide substantial evidence for its adverse credibility

17   determination.   These issues are thus waived. 1   See Norton v.



     1 We disagree with the Government’s assessment that Lalvay
     waived   any   challenges   to   the   adverse   credibility
     determination, and with the Government’s and the BIA’s
     assessment that Lalvay waived withholding of removal and CAT
     relief.   Lalvay preserved arguments that his psychological
     conditions explained the inconsistencies, and he was not
     required to separately argue his withholding and CAT claims
                                   4
 1   Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

 2   sufficiently argued in the briefs are considered waived and

 3   normally will not be addressed on appeal.”).              In any event,

 4   substantial     evidence   supports       the   adverse     credibility

 5   determination.

 6       The agency reasonably relied on inconsistencies between

 7   Lalvay’s   testimony   and    other    evidence.      See     8    U.S.C.

 8   § 1158(b)(1)(B)(iii).      Lalvay’s oral and written statements

 9   that his cousin lost the election to the MDP and did not hold

10   any office contradicted letters from his mother, the cousin,

11   and an attorney asserting that his cousin won a Vice Mayor

12   seat by a large margin.      The agency was not required to credit

13   Lalvay’s explanation that he did not know the outcome because

14   Lalvay   initially   identified     the    wrong   outcome     and   his

15   cousin’s letter asserted that Lalvay had a leadership role in

16   the campaign.     The Court defers to an agency’s credibility

17   determination     “unless,      from      the    totality     of      the

18   circumstances, it is plain that no reasonable fact-finder

19   could make such an adverse credibility ruling.” Xiu Xia Lin

20   v. Mukasey,     534 F.3d 162, 167 (2d Cir. 2008;            accord Hong



     because the IJ denied all forms of relief on the same grounds.
                                   5
 1   Fei   Gao   v.   Sessions,   891   F.3d   67,   76   (2d    Cir.    2018).

 2   (Lalvay’s hearing testimony also contradicted his statements

 3   at his credible fear interview as to when he began supporting

4    the Pachakutik Party, when MPD members chased him through a

5    marketplace, and whether he ever saw two men again after they

6    sexually harassed him.

 7         These inconsistencies provide substantial support for

 8   the adverse credibility determination because they call into

 9   question    Lalvay’s    political      activities     and     his    only

10   allegation of physical abuse based on his sexual orientation.

11   See Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

12   (2d Cir. 2006) (upholding adverse credibility determination

13   based on “a material inconsistency in an aspect of [the

14   petitioner’s] story that served as an example of the very

15   persecution from which he sought asylum”); see also Likai Gao

16   v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

17   single inconsistency might preclude an alien from showing

18   that an IJ was compelled to find him credible.                 Multiple

19   inconsistencies would so preclude even more forcefully.”).

20         The BIA did not abuse its discretion in denying Lalvay’s

21   motion to remand for further consideration of credibility


                                        6
 1   based on new evidence because the party moving for reopening

 2   has “‘heavy burden’ of demonstrating that the proffered new

 3   evidence would likely alter the result in h[is] case.”                  Jian

 4   Hui   Shao   v.    Mukasey,    546    F.3d   138,   168   (2d   Cir.   2008)

 5   (quoting INS v. Abudu, 485 U.S. 94, 110 (2d Cir. 1988)).                  The

 6   psychologist’s report diagnosed Lalvay with major depressive

 7   disorder and post-traumatic stress disorder and opined that

 8   he had an impaired ability to communicate clearly and report

 9   an accurate timeline or dates of his experiences.                  The BIA

10   reasonably concluded that Lalvay had not carried his burden

11   to show that this evidence was likely to alter the outcome,

12   because   he did not explain how his symptoms caused                      the

13   discrepancies      between    his    written    declaration     and    other

14   documentary       evidence    and    the   inconsistencies      related   to

15   whether certain events occurred, not just to the timeline of

16   events.

17         Because the agency found Lalvay credible as to his sexual

18   orientation, Lalvay could still establish eligibility for

19   relief by establishing an “objectively reasonable” fear of

20   future persecution on that basis.            Ramsameachire v. Ashcroft,

21   357 F.3d 169, 178 (2d Cir. 2004).              Absent credible evidence


                                            7
 1   of his own particular circumstance, however, he had to show

 2   a “pattern or practice” of persecution of gay men.              8 C.F.R.

 3   § 1208.13(b)(2)(iii); Jian Liang v. Garland, 10 F.4th 106,

 4   117 (2d Cir. 2021); In re A-M-, 23 I. & N. Dec. 737, 741

5    (B.I.A. 2005) (defining a pattern or practice of persecution

6    as the “systemic or pervasive” persecution of a group).                 He

7    did not meet that burden.

 8       The record reflects that Ecuadorian law prohibits hate

 9   crimes   and     discrimination   based      on    sexual   orientation,

10   although    such   discrimination        persists.     It   describes   a

11   significant cultural divide between older Ecuadorians, and a

12   more accepting younger generation that came of age following

13   the 1997 legalization of homosexuality and other significant

14   legal changes for gay Ecuadorians.                This record does not

15   compel     the   conclusion   that       discrimination     against   gay

16   Ecuadorians, even if widespread, is so pervasive and extreme

17   as to amount to persecution.         Cf. In re A-M-, 23 I. & N. Dec.

18   at 741–42 (finding no pattern or practice where violence was

19   at hands of private actors and country conditions evidence

20   referred to “instances of discrimination and harassment”

21   (quotation marks omitted)).


                                          8
 1       The record also reflects that physical and sexual abuse

 2   of gay Ecuadorians occurs in “conversion therapy” clinics.

 3   However,   such     clinics    are   illegal,   and   Ecuador’s   former

 4   health minister oversaw the closure of more than 100 of them

 5   between 2012 and 2015.        Those enforcement efforts demonstrate

 6   that such abuses would not be inflicted by the Ecuadorian

 7   government or by persons that the government is unable or

8    unwilling to control, as necessary to establish persecution.

9    See Rizal v. Gonzales, 442 F.3d 84, 92 (2d Cir. 2006).

10   Further, the record indicates that victims are typically

11   forced into these illegal clinics by relatives.                   Without

12   credible      evidence         regarding        Lalvay’s      particular

13   circumstances, and with no evidence regarding the prevalence

14   of such conduct among Ecuadorian families, the record does

15   not compel the conclusion that Lalvay has a reasonable fear

16   of this type of abuse.

17       In sum, Lalvay did not meet his burden for asylum because

18   he did not present credible evidence that he suffered past

19   harm or was at risk of being singled out for future harm, and

20   he did not establish that there is a pattern or practice of

21   persecution    of     gay     men    in   Ecuador.      See   8   U.S.C.


                                           9
 1   § 1158(b)(1)(B); 8 C.F.R. § 1208.13(b)(1), (2).        Because

 2   Lalvay failed to meet his burden for asylum, he “necessarily”

 3   failed to meet the higher standards for withholding of removal

 4   and CAT relief.   See Lecaj v. Holder, 616 F.3d 111, 119–20

 5   (2d Cir. 2010).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                   10